Citation Nr: 0839115	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  04-04 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral leg disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes valgoplanus (claimed as a foot disability). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to March 1981.  The case is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from September 2003 and 
September 2005 rating decisions by the Waco, Texas Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
the petition to reopen claims seeking service connection for 
bilateral leg and feet disabilities.  In February 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  A May 2007 Board decision denied the veteran's claims.  
He appealed that decision to the Court.  In a July 2008 
Decision, the Court vacated the May 2007 Board decision, and 
remanded the matter for readjudication consistent with the 
instructions outlined in the June 2008 Joint Motion by the 
parties. 

The record reflects that the veteran was represented by an 
attorney before the Court, but that Texas Veterans Commission 
continues to represent him in his claim before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

As noted above, this case is before the Board pursuant to a 
Joint Motion which alleged previous inadequacies in VA's 
adherence to its duty to assist.  Thus, this remand ensures 
that no stone is left unturned in attempting to assist the 
veteran in supporting his claim.  A remand by the Court and 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

An October 1981 rating decision denied service connection for 
bilateral pes valgoplanus on the basis that such disorder 
pre-existed, and was not aggravated by, the veteran's 
service.  A March 1993 rating decision denied service 
connection for a bilateral leg disability on the basis that 
there was no competent evidence of chronic disability that is 
attributed to service.

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) and the regulations implementing it apply in 
the instant case.  A VCAA notice letter must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court essentially stated that in a claim to 
reopen VA must notify a claimant, with some degree of 
specificity, of the evidence and information necessary to 
reopen a claim, as well as of what evidence and information 
necessary to substantiate the underlying claim of service 
connection.

The parties found that the two VCAA notice letters sent to 
the veteran in August 2003 and September 2005 (prior to Kent) 
did not provide the veteran adequate notice as to the basis 
of the previous denial of the claims and of the evidence that 
was necessary to submit in order to successfully reopen such 
claims, and substantiate the underlying claims of service 
connection.

Additionally, regarding the bilateral pes valgoplanus claim, 
the veteran submitted a February 2006 letter from his private 
podiatrist, Dr. F., which indicated that service clearly 
aggravated his bilateral foot condition.  Dr. F. stated that 
the veteran presented to him in acute foot pain in December 
2006.  Based on the dates, the Board found the letter 
"inherently incredible".  The Joint Motion found that the 
Board should have considered whether or not the December 2006 
date was a misprint (i.e. should have stated December 2005).  
Furthermore, the parties found that VA did not discuss this 
inherent incredibility in a March 2006 supplemental statement 
of the case (SSOC), or at the veteran's February 2007 Travel 
Board hearing.  The Board notes that it cannot guess as to 
what was intended when this document was prepared.  Thus, any 
error can be amended on remand.   

Accordingly, the case is REMANDED for the following:

1.	Regarding his petition to reopen the 
claims of entitlement to service 
connection for bilateral leg and foot 
disabilities, issue the veteran the 
type of notice required in claims to 
reopen under Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice must 
specifically include the definition of 
new and material evidence, and (with 
some degree of specificity) notice as 
to what type of evidence would be 
considered new and material, as well as 
what is necessary to establish service 
connection for such disabilities.  
Since the prior final decisions were 
based essentially on a finding that 
there was no competent (medical) 
evidence of chronic leg disability 
attributed to service; or, that 
bilateral foot disability pre-existed 
and was not aggravated by service, the 
notice should specify that for evidence 
to be considered new and material, it 
would have to tend to show that the 
veteran has current chronic bilateral 
leg disability that is attributed to 
service; and that his bilateral foot 
disability either did not pre-exist 
service and thus had its onset in 
service; or that such disorder was 
aggravated by service.  The veteran and 
his representative should have the 
opportunity to respond.  

2.	Regarding the statement from the 
veteran's private treating podiatrist, 
Dr. F., provide Dr. F. the opportunity 
to correct the February 2006 letter and 
to provide a rationale for his opinion 
as to the service aggravation of the 
veteran's bilateral foot disability.  
Additionally, all pertinent medical 
records from this doctor since the 
onset of treatment to the present 
should be obtained and associated with 
the claims file.     

3.	Furthermore, obtain all other treatment 
records (and ask the veteran to provide 
any necessary releases) for his 
bilateral foot and leg disabilities 
(notably, treatment records not already 
associated with the claims file).  

4.	Thereafter, undertake any other 
development suggested by the 
development ordered above, to include 
arranging for examinations.

5.	Re-adjudicate the claims.  If they 
remain denied, issue an appropriate 
SSOC and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purpose of this remand is to comply with the Order of the 
Court endorsing the Joint Motion by the parties.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




